                  Case 19-50915-JKS             Doc 44       Filed 04/15/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                     )
In re:                               )                                  Chapter 11
                                     )
WOODBRIDGE GROUP OF COMPANIES, LLC, )                                   Case No. 17-12560 (JKS)
et al., 1                            )
                                     )                                  (Jointly Administered)
               Remaining Debtors.    )
                                     )
                                     )
MICHAEL GOLDBERG, in his capacity as )
Liquidating Trustee of WOODBRIDGE    )
LIQUIDATION TRUST,                   )
                                     )
               Plaintiff,            )                                  Adversary Proceeding
                                     )                                  Case No. 19-50915 (JKS)
          vs.                        )
                                     )
MAXWELL FINANCIAL GROUP, INC. a      )
California corporation,              )
                                     )
               Defendant.            )

            NOTICE OF SERVICE OF DEFENDANT’S INITIAL DISCLOSURES
                       PURSUANT TO FED. R. CIV. P. 26(a)(1)

         PLEASE TAKE NOTICE that on April 15, 2021, Defendant Maxwell Financial Group,

Inc., by and through undersigned counsel, served Defendant’s Initial Disclosures Pursuant to

Fed. R. Civ. P. 26(a)(1) on the parties listed below by electronic mail:

    Andrew W. Caine, Esq.
    Bradford J. Sandler, Esq.
    Colin R. Robinson, Esq.
    PACHULSKI STANG ZIEHL & JONES LLP
    919 North Market Street, 17th Floor
    Wilmington, DE 19801
    acaine@pszjlaw.com
    bsandler@pszjlaw.com
    crobinson@pszjlaw.com


1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172).
              Case 19-50915-JKS   Doc 44   Filed 04/15/21   Page 2 of 2




Dated: April 15, 2021                CROSS & SIMON, LLC

                                      /s/ David G. Holmes
                                     David G. Holmes (No. 4718)
                                     1105 North Market Street, Suite 901
                                     P.O. Box 1380
                                     Wilmington, Delaware 19899-1380
                                     302-777-4200 / 302-777-4224 (fax)
                                     dholmes@crosslaw.com

                                     Attorney for Maxwell Financial Group, Inc.




                                       2
